DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
1. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2. 	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of Wesby (U.S. Patent No. US 7,027,808 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach system and method for monitoring and control of wireless modules linked to assets.
 	Regarding claim 1, Wesby teaches a remote asset management system comprising a fixed remote operator center comprising a remote system server service platform, the remote asset management system further comprising a network of programmable wireless modules communicating via a standard radio communication protocol, each of the programmable wireless modules being linked to one or a plurality 
 	Regarding claim 2, Wesby teaches wherein each of the one or a plurality of local system server service platforms further communicating to the remote system server service platform via the standard radio communication protocol and/or via a LAN to communicate via either a web page or via E-mail or via IP packets, and each of the one or a plurality of local system server service platforms being a master for managing one or a plurality of slave programmable wireless modules forming one of the subsets of fixed or mobile assets each dedicated to the same global task of remotely monitoring one or a plurality of the same or different fixed or mobile assets according to one or a plurality of the applications (see claim 2, or see claims 1-24 of U.S. Patent No. US 7,027,808 B2).  
 	Regarding claim 3, Wesby teaches wherein the local and/or remote system server service platform comprising means for configuring and testing each of the set or subsets of programmable wireless modules and their respective associated same or different fixed or mobile assets according to claim 1 wherein; the local and/or remote system server service platform further comprising; means for remotely initiating the respective set or subsets of the programmable wireless modules by sending to the identification module of each of the programmable wireless modules a unique encrypted code (PUK) to allow the local or remote system server service platform to put each of 

 	Regarding claim 5, Wesby teaches wherein the programmable wireless modules further comprising; means for transmitting and storing requested data and/or periodically received data from the linked one or a plurality of the assets and/or emergency data of functional status and/or alarm and/or asset hardware anomaly in real-time for management and security purposes and means for transmitting the data to one of the local system server service platform and/or to the remote system server service platform, and means for reporting in real-time the formatted functional status and/or the alarm and/or the asset hardware anomaly information requiring an intervention and means for broadcasting the information to one or a plurality of telephone numbers and/or PC or IP addresses from the second list wherein the intervention being either by remotely reprogramming part or all of the programmable wireless modules or reconfiguring one or a plurality of the fixed or mobile assets of one or a plurality of the subsets with new parameters and commands, and/or physically 
 	Regarding claim 6, Wesby teaches wherein the programmable wireless module further comprising; means for controlling the duty cycle of the programmable wireless 
 	Regarding claim 7, Wesby teaches wherein the asset further comprising; a FLASH memory comprising an operating system to allow the asset to operate in a plurality of modes, and a memory to store received commands and measured status data to be sent through the programmable wireless modules, and the asset further comprising a blue tooth or an infrared or an ultrasonic or sound and/or a wired connection to the remote asset interface module or being directly embedded with the programmable wireless modules in a same housing to execute the wirelessly downloaded operational commands and or requests, and one or a plurality of sensors and/or actuators and/or analogue/digital and digital/analogue converters to implement one of the applications of measuring physical data, wherein the actuators being either an electromechanical servo means or a stepper motor or a thermocouple or an inductive coil reading system, and means for sending on request or periodically or when configured emergency cases occur, functional status, alert conditions, alarm conditions 
 	Regarding claim 8, Wesby teaches wherein the application is for monitoring mobile person or a group of people or for personnel location and surveillance or supervision in closed and open areas wherein the closed areas being controlled compounds or airports or hospitals or buildings, or prisons or swimming pools or indoor sports resorts or leisure resorts or shopping centers and the open areas being either outdoor sports resorts or leisure resorts or ski resorts or theme parks or beach resorts or national parks or protected areas being either military or civil, and wherein the mobile personnel being personnel or crew or policemen officers or firemen or security officers or medical officers and the supervised persons or group of people being children or elderly people or ill or disabled people or employees and wherein one or a plurality of the master programmable wireless modules each being embedded in either a mobile telephone or a PDA comprising a micro hard disk being carried by a mobile team commanding personnel officers being either rescue or medical or security or authorized 
 	Regarding claim 9, Wesby teaches wherein the application is for monitoring unauthorized mobile persons or a group of people or for personnel location and surveillance or supervision in closed and open areas wherein the people or group of people carrying no programmable wireless module and/or the personnel entering the open or closed area illegally using the smart tag when not authorized, wherein the local system server service platform comprising a database of known unauthorized personnel not on duty and a data base of undesired people or of people having a criminal record received by the local system service platform from the national police department, means to send to authorized security officers located at predetermined checking points the status data to allow the local system server service platform to allow the authorized security officers to determine if an unauthorized personnel is illegally inside the area and the local system server service platform further transmitting a digital message to each of the security officers of the team in place in the vicinity of the unauthorized personnel with his photograph and personal data and its location within the area by means of one or a plurality of MMS and/or SMS messages in order for the security officers to locate the unauthorized personnel visually and take the necessary action, and the local system server service platform comprising means for controlling in real time a plurality of the smart tags for further allowing the local system server administrator to manage the presence, time, and the exact location of each of the supervised person or personnel within the area in real-time, and the local system server service platform comprising means for receiving from the police representative a list and 
 	Regarding claim 10, Wesby teaches wherein the application is for managing a network of vending machines wherein the actuators lock the vending machine when specific conditions are met wherein the specific conditions being for prohibiting access to the vending machine when not desired, and the sensors gather measured data wherein the measured data being the number of times the door is open and/or how many of each good has being bought in a programmable period of time and/or the amount of cash there is in the machine, and the sensors further gathering the machine diagnostic status and/or failure and/ or temperature variation and/or unauthorized movement or of goods being taken, wherein the measured data are each sent by the 
 	Regarding claim 11, Wesby teaches wherein the application is for utility metering of private or public precincts wherein the utility metering being water and/or gas and/or electric and/or flow and/or fluid level metering wherein each of the programmable wireless modules is linked to one or a plurality of same utilities wherein each of the programmable wireless module passes status data on request or periodically in the form of an SMS message or via GPRS to the respective utility company each associated with a local or remote system server service platform, for billing and statistic and maintenance purposes, and the data in the XML or WBXML and/or in the application 
 	Regarding claim 12, Wesby teaches wherein the application is for vehicle telematics wherein independent vehicles subscribing individually to a service from a vehicle telematics and security service provider or as a fleet of vehicles wherein the vehicles being taxis or corporate cars, or busses or trains or aircraft or boats or bicycles wherein each of the vehicles being further equipped with the programmable wireless module and the mobile asset comprising an onboard computer comprising a screen, the telematics application being remote diagnostics and/or live navigation assistance and/or weather conditions and/or information of interest services and/or real time traffic information and alternative route advises to avoid traffic congestion and/or voice recorder and/or vehicle tracking and/or storing received telephone numbers calling and/or E-mail messages, wherein the information and status data are displayed in the proper format wherein the location information are embedded in a digital map and others information are as well displayed to give the driver or pilot a clear view of the actual situation and whereabouts, and/or the vehicle further comprising an antitheft system embedded in the electronic component of the motor of the vehicle controlling the motor ignition and door opening and automatically sending an SMS to the local and/or remote system server service platform and/or to the police and/or security department where the vehicle is to report the theft and the precise coordinates using the GSM module or the locating module of the vehicle, and the programmable wireless module periodically sending or on request network useful diagnostic data to the remote 
 	Regarding claim 13, Wesby teaches wherein the application is for use in a facility management system wherein the facility being hospitals or pharmaceutical or biological or medical research laboratories and/or clean rooms of semiconductors manufacturers or building automation systems of private or public building or home automation, wherein the assets being facility appliances for burglar alarms and/or goods refrigeration devices and/or room temperature regulation devices and/or for electronic key control and/or automatic door opening devices and/or panic hardware devices and/or fire and/or smoke detection devices and/or false alarm protection devices and/or for a filtering system for air intake systems and/or a security camera or video camera and/or elevators and/or fan system control devices and/or heating system and/or solid-state video recorder and/or sauna heater, wherein the sensors being for air velocity and flow and/or temperature and/or air pollution and/or humidity and/or C02 and/or 
 	Regarding claim 14, Wesby teaches wherein the application is for environmental sensing system or for supervising local and/or global environmental conditions wherein the environmental conditions are weather control and forecast or greenhouse effect measurement or earthquake warning/prediction or volcano supervision or sea temperature and sea current supervision and wave height and displacement speed and oil spillage propagation or atmosphere supervision or tornado formation or river contamination and flood prediction, wherein the programmable wireless module being 
 	Regarding claim 15, Wesby teaches wherein the application is for freight or object-tracking and/or marshalling yard of the freight or object in supervised areas wherein the freight or objects containers comprising a programmable wireless module embedded in a housing with the positioning module being either a GPS module or a beacon system or a pageable module to be able to locate the programmable wireless module wherein the areas being airport or bus station or train station or sea or lake or river port or railway network or road network or open sea and each of the objects, being luggage or packages or parcels and the containers all located in boat or aircraft or train or truck or bus or packet delivery vans or vehicles, wherein each of the object 
.  	Regarding claim 16, Wesby teaches wherein the remote system server service platform's dedicated software remotely programs the network of programmable wireless modules via the standard radio communication protocol and/or via a LAN (see claims 1, 2, 16 and 20, or see claims 1-24 of U.S. Patent No. US 7,027,808 B2).  
 .  
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642